DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed on 01 AUGUST 2022 has been considered.  In the claim set, Claims 1-6 have been amended. Claim 7 has been cancelled. 
Current pending claims are Claims 1-6 and are considered on the merits below. 
Response to Amendment/Arguments
Applicant’s arguments, see REMARKS, filed 01 AUGUST 2022, with respect to the 112(b) rejection and the 102 art rejections have been fully considered and are persuasive.  The 112(b) rejection and the 102 art rejections have been withdrawn. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the amendment to the claims and Applicant’s assertions filed on 01 AUGUST 2022 Applicant has asserted that the ONO reference does not anticipate the claimed invention, because, in particular, the reference does not teach “a second protrusion configured to close a valve of the plurality of valves that is opposite to the recess by pressing a diaphragm of the valve of the plurality of valves when the recess is located over the valve of the plurality of valves in a state where the rotary member is rotated.”
The ONO reference, Figure 7, is considered to be the closest prior art of record, but fails to teach or suggest the language of the ‘second protrusion’ above.  In the device of ONO, the first notch or the first protrusion and the second protrusion are not simultaneously opposite to one valve and therefore does not anticipate the ‘second protrusion’ language.  
The Examiner has reconsidered the claimed invention and has updated the search.  Upon further search and consideration, the Examiner is unable to provide a rejection which would tech a fluid handling system comprising a fluid handling device where “a second protrusion configured to close a valve of the plurality of valves that is opposite to the recess by pressing a diaphragm of the valve of the plurality of valves when the recess is located over the valve of the plurality of valves in a state where the rotary member is rotated.”
Claims 1-6 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797